CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF In connection with the Quarterly Report of Ethos Environmental, Inc. (the "Company") on Form 10-Q for the period endingJune 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Corey P. Schlossmann, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge:(1) The Report fully complies with the requirements of section 13(a) or 15(d) of the
